       Case 7:19-cv-00937-NSR Document 1 Filed 01/31/19 Page 1 of 12




                        UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------
Innovative Sports Management, Inc. d/b/a Integrated
Sports Media,
                                                                     COMPLAINT
                                             Plaintiff,
                                                                     Civil Action No.
                  vs.

JUAN PABLO LA MADRID and JANET MARGOT
CAMPOS, Individually, and as officers, directors,
shareholders and/or principals of INCA GAUCHO
CORPORATION, d/b/a INCA & GAUCHO,

and

INCA GAUCHO CORPORATION, d/b/a INCA &
GAUCHO,

                                             Defendants.
------------------------------------------------------------------


         Plaintiff, Innovative Sports Management, Inc. d/b/a Integrated Sports Media

(hereinafter “Plaintiff”), by its attorneys, LONSTEIN LAW OFFICE, P.C., complaining

of the Defendants herein respectfully sets forth and alleges, as follows:

                                  JURISDICTION AND VENUE

         1. This is a civil action seeking damages for violation of 47 U.S.C. §§ 553 or 605,

et seq. and for copyright infringement under the copyright laws of the U.S. (17 U.S.C.

§101, et seq.).

         2. This Court has jurisdiction under 17 U.S.C. §101, et seq. and 28 U.S.C.

Section §1331, which states that the district courts shall have original jurisdiction of all
      Case 7:19-cv-00937-NSR Document 1 Filed 01/31/19 Page 2 of 12




civil actions arising under the Constitution, laws, or treaties of the United States; and 28

U.S.C. Section §1338(a) (copyright).

       3. Upon information and belief, venue is proper in this court because, inter alia, a

substantial part of the events or omissions giving rise to the claim occurred within

Westchester County, which is within the Southern District of New York (28 U.S.C. §

1391(b) and 28 U.S.C. §112(b)).

       4. This Court has personal jurisdiction over the parties in this action. Defendants

to this action had or have an agent or agents who has or had independently transacted

business in the State of New York and certain activities of Defendants giving rise to this

action took place in the State of New York; more particularly, Defendants’ acts of

violating federal laws and the proprietary rights of Plaintiff, as distributor of the satellite

programming transmission signals took place within the State of New York. Moreover,

upon information and belief, Defendants have their principal place of business within the

State of New York; thus, this Court has personal jurisdiction over Defendants.

                                       THE PARTIES

       5. The plaintiff is a New Jersey Limited Liability Company with its principal

place of business located at 64 N. Summit St, Suite 218, Tenafly, New Jersey 07670.

       6.   Plaintiff is the owner of the Clasico del Pacifico: Peru vs. Chili Event

scheduled for October 12, 2018, via closed circuit television and via encrypted satellite

signal (hereinafter referred to as the “Broadcast”).

       7. Upon information and belief the Defendant, JUAN PABLO LA MADRID,


                                             -2-
     Case 7:19-cv-00937-NSR Document 1 Filed 01/31/19 Page 3 of 12




resides at 532 Locust Avenue, Apt. 1, Port Chester, New York 10573.

       8. Upon information and belief the Defendant, JANET MARGOT CAMPOS,

resides at 57 Leonard Street, Apt. 1B, Port Chester, New York 10573.

       9. Upon information and belief the Defendants, JUAN PABLO LA MADRID and

JANET MARGOT CAMPOS, are the officers, directors, shareholders and/or principals

of INCA GAUCHO CORPORATION, d/b/a INCA & GAUCHO located at 173

Westchester Avenue, Port Chester, New York 10573.

       10. Upon information and belief the Defendants, JUAN PABLO LA MADRID

and JANET MARGOT CAMPOS, were the individuals with supervisory capacity and

control over the activities occurring within the establishment known as INCA &

GAUCHO, located at 173 Westchester Avenue, Port Chester, New York 10573 on

October 12, 2018.

       11. Upon information and belief the Defendants, JUAN PABLO LA MADRID

and JANET MARGOT CAMPOS, received a financial benefit from the operations of

INCA & GAUCHO, on October 12, 2018.

       12. Upon information and belief the Defendants, JUAN PABLO LA MADRID

and JANET MARGOT CAMPOS, were the individuals with close control over the

internal operating procedures and employment practices of INCA & GAUCHO, on

October 12, 2018.

       13.     Upon information and belief the Defendant, INCA GAUCHO

CORPORATION is a domestic corporation licensed to do business in the State of New


                                          -3-
        Case 7:19-cv-00937-NSR Document 1 Filed 01/31/19 Page 4 of 12




York.

         14.    Upon information and belief, the Defendant, INCA GAUCHO

CORPORATION, is located at 173 Westchester Avenue, Port Chester, New York 10573,

and had a capacity for 51-100 people on October 12, 2018.

         15.    Upon information and belief, the Defendant, INCA GAUCHO

CORPORATION, is a business entity, having its principal place of business at 173

Westchester Avenue, Port Chester, New York 10573.

         16.   Upon information and belief, Defendant, jointly and severally, received a

commercial benefit by not paying the commercial licensing fee to the Plaintiff for the

Broadcast and obtaining same through alternative means.

                                         COUNT I

         17. Plaintiff hereby incorporates by reference all of the allegations contained in

paragraphs “1" through “16,” inclusive, as though set forth herein at length.

         18. Plaintiff is the owner of the Clasico del Pacifico: Peru vs. Chili Event

scheduled for October 12, 2018, via closed circuit television and via encrypted satellite

signal (hereinafter referred to as the “Broadcast”).

         19. Plaintiff’s Broadcast originated via satellite uplink and was subsequently re-

transmitted to cable systems and satellite companies via satellite signal.

         20. Plaintiff, for a licensing fee, entered into licensing agreements with various

entities in the State of New York, allowing them to publicly exhibit the Broadcast to their

patrons. Upon payment of the appropriate fees, Plaintiff authorizes and enables


                                             -4-
        Case 7:19-cv-00937-NSR Document 1 Filed 01/31/19 Page 5 of 12




subscribers to unscramble and receive the satellite Broadcast.

         21.   The Broadcast was also available for non-commercial, private viewing

through Plaintiff or its authorized online platforms for residential Pay-Per-View purchase

and consumption via the internet. Owners of commercial establishments wishing to

avoid paying Plaintiff’s licensing fees can surreptitiously gain access to Plaintiff’s

Broadcasts by purchasing the programming online, without proper authorization, at

residential rates, which are greatly discounted compared to the rates required for

commercial entities and exhibit those broadcasts for their own commercial benefit and

gain.

         22. In order for anyone to obtain the Broadcast through a website intended for

private, non-commercial viewing, an individual purchaser would be provided with terms

of service which specifically provide for non commercial, personal use only.

         23. Upon information and belief, with full knowledge that the Broadcast was not

to be received and exhibited by entities unauthorized to do so, the Defendants and/or her

agents, servants, workmen or employees, without paying Plaintiff a fee or entering into an

agreement with Plaintiff or its authorized agent for commercial exhibition, unlawfully

intercepted, received and/or de-scrambled Plaintiff’s satellite signal and did exhibit the

Broadcast at INCA & GAUCHO located at 173 Westchester Avenue, Port Chester, New

York 10573 at the time of its transmission willfully and for purposes of direct or indirect

commercial advantage or private financial gain.

         24. Upon information and belief, Plaintiff alleges that Defendants effected


                                            -5-
      Case 7:19-cv-00937-NSR Document 1 Filed 01/31/19 Page 6 of 12




unauthorized interception and receipt of Plaintiff’s Broadcast by ordering programming

for residential use and subsequently displaying the programming in the commercial

establishment known as INCA & GAUCHO for commercial gain and without

authorization, or by such other means which are unknown to Plaintiffs and known only to

Defendants.

       25. Upon information and belief, Defendant and/or her agents, servants, workmen

and/or employees intercepted Plaintiff’s signal and/or used a device to intercept

Plaintiff’s Broadcast, which originated via satellite uplink and then re-transmitted via

satellite or microwave signal to various cable and satellite systems. There are multiple

illegal and unauthorized methods of accessing the Broadcast, including but not limited to

the traditional ways of pirating a broadcast (1) splicing an additional coaxial cable line or

redirecting a wireless signal from an adjacent residence into a business establishment, de-

crypt, unscramble and receive the closed circuit, “IPTV”, cable or satellite Broadcast; (2)

commercially misusing cable or satellite by registering same as a residence when it is, in

fact, a business; or (3) taking a lawfully obtained box or satellite receiver from a private

residence, into a business. Recently emerging over-the-top “OTT” technologies, used for

the delivery of film and TV content via the internet, such as (1) Broadband or internet

broadcast; and/or (2) Live Social Media Streaming (“Nano-Piracy”) are additional

methods in which pirated material can be obtained without requiring users to subscribe to

a traditional cable or satellite pay-tv service such as Comcast, DIRECTV or Time Warner

Cable and are readily available to anyone with a Smartphone. The misuse of OTT


                                             -6-
      Case 7:19-cv-00937-NSR Document 1 Filed 01/31/19 Page 7 of 12




technology can allow commercial misuse of residential broadcasting feeds through the

internet from anywhere in the world. Each of the above described methods would allow

Defendant to access the Broadcast unlawfully and without Plaintiffs authorization. Prior

to engaging in discovery, Plaintiff is unable to determine the manner in which Defendant

obtained the Broadcast. However, it is logical to conclude that Defendant utilized one of

the above described methods or another to intercept and exhibit the Broadcast without

entering into an agreement to obtain it lawfully from Plaintiff, the legal rights holder for

commercial exhibition.

        26. 47 U.S.C. §605 (a) prohibits the unauthorized reception and publication or

use of communications such as the transmission for which plaintiff had the distribution

rights thereto.

        27. By reason of the aforementioned conduct, the aforementioned Defendant

willfully violated 47 U.S.C. §605 (a).

        28.   By reason of the aforementioned Defendants’ violation of 47 U.S.C. §605

(a), Plaintiff has a private right of action pursuant to 47 U.S.C. §605.

        29. As a result of the aforementioned Defendants’ willful violation of 47 U.S.C.

§605 (a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.

§605 (e)(3)(C)(i)(II) allows for a recovery between $1,000 and $10,000, in the courts

discretion and §605(e)(3)(C)(ii) for enhanced damages upon a showing of willfullness in

an amount up to the maximum amount of $110,000.00 as to each Defendants.

        30. Pursuant to 47 U.S.C. §605, Plaintiff is also entitled to an award of full costs,


                                             -7-
      Case 7:19-cv-00937-NSR Document 1 Filed 01/31/19 Page 8 of 12




interest and reasonable attorney’s fees.

                                           COUNT II

          31. Plaintiff hereby incorporates paragraphs “1" through “16" and “18" through

25,” inclusive, as though fully set forth herein.

          32. Upon information and belief, with full knowledge that the Broadcast was not

to be received and exhibited by entities unauthorized to do so, the Defendant and/or her

agent, servant, workmen or employees did exhibit the Broadcast at the above-captioned

address at the time of its transmission willfully and for purposes of direct or indirect

commercial advantage or private financial gain.

          33.   47 U.S.C. §553 prohibits the unauthorized reception, interception and

exhibition of any communications service offered over a cable system such as the

transmission for which Plaintiff had the distribution rights as to commercial

establishments thereto.

          34.   Upon information and belief, the Defendant individually, willfully and

illegally intercepted said Broadcast when it was distributed and shown by cable television

systems.

          35.    By reason of the aforementioned conduct, all of the aforementioned

Defendant willfully violated 47 U.S.C. §553, thereby giving rise to a private right of

action.

          36. As a result of the aforementioned Defendants’ violation of 47 U.S.C. §553,

Plaintiff is entitled to damages, in an amount in the discretion of this Court, of up to the


                                              -8-
      Case 7:19-cv-00937-NSR Document 1 Filed 01/31/19 Page 9 of 12




maximum amount of $60,000.00, plus the recovery of full costs, interest and reasonable

attorney’s fees.

                                        COUNT III

       37. Plaintiff hereby incorporates paragraphs “1" through “16" and “18" through

“25," and “32,” inclusive, as though fully set forth herein.

       38. Plaintiff is the owner of the copyright to the Clasico del Pacifico: Peru vs.

Chili Event scheduled for October 12, 2018, via closed circuit television and via

encrypted satellite signal.    The Certificate of Registration was filed with the U.S.

Copyright Office on January 14, 2019 under Registration Number PA0002139144. The

Broadcast originated via satellite uplink and was subsequently re-transmitted to cable

systems and satellite companies via satellite signal.

       39. As a copyright holder of the rights to the Clasico del Pacifico: Peru vs. Chili

Event, Plaintiff has rights to the Broadcast, including the right of distribution as well as

the licensing to commercial establishments for the right to exhibit same.

       40. Defendants never obtained the proper authority or license from Plaintiff, or its

authorized agent for commercial distribution, to publicly exhibit the Clasico del Pacifico:

Peru vs. Chili Event Broadcast on October 12, 2018.

       41.    Upon information and belief, with full knowledge that the Clasico del

Pacifico: Peru vs. Chili Event Broadcast can only be exhibited within a commercial

establishment by the purchasing of a license from Plaintiff, or its authorized agent for

commercial distribution, Defendants and/or their agents, servants, workmen or employees


                                             -9-
     Case 7:19-cv-00937-NSR Document 1 Filed 01/31/19 Page 10 of 12




illegally intercepted the Broadcast and exhibited same in her commercial establishment

on October 12, 2018.

        42. Specifically, upon information and belief, the Defendants and/or their agents,

servants, workmen and employees unlawfully obtained the Clasico del Pacifico: Peru vs.

Chili Event Broadcast, enabling Defendants to publicly exhibit the Broadcast without

paying the appropriate licensing fee to Plaintiff, or its authorized agent for commercial

distribution.

        43. By reason of the aforementioned conduct, the Defendants willfully violated

17 U.S.C. §501(a).

        44. By reason of the aforementioned Defendants’ violation of 17 U.S.C. §501(a),

Plaintiff has a private right of action pursuant to 17 U.S.C. §501 (b).

        45. As a result of Defendants’ willful infringement of Plaintiff’s copyrights and

exclusive rights under copyright, Plaintiff is entitled to damages, in the discretion of this

Court, under 17 U.S.C. §504(c)(1) and 504(c)(2), of up to the maximum amount of

$150,000.00.

        46. Plaintiff is further entitled to its attorney’s fees and costs pursuant to 17

U.S.C. §505.


        WHEREFORE, the Plaintiff requests that judgment be entered in its favor and

against the Defendants, jointly and severally, granting to Plaintiff the following:

                (a) Declare that Defendants’ unauthorized exhibition of the October 12,

                2018, Clasico del Pacifico: Peru v. Chile Event Broadcast, violated the

                                            -10-
Case 7:19-cv-00937-NSR Document 1 Filed 01/31/19 Page 11 of 12




       Federal Communications Act and that such violations were committed

       willfully and for purposes of Defendants’ direct or indirect commercial

       advantage or for private financial gain.

       (b)   On the first cause of action, statutory penalties in an amount, in the

       discretion of this Court, against Defendants, jointly and severally, for a

       recovery between $1,000 and $10,000 as to each Defendant pursuant to 47

       U.S.C. §605 and enhanced damages of up to $100,000.00 for each

       defendant, jointly and severally, for their willful violation of 47 U.S.C.

       §605; and

       (c) On the second cause of action, statutory penalties in an amount, in the

       discretion of this Court, against Defendants, jointly and severally, of up to

       the maximum amount of $10,000.00 as to each Defendant for their

       violation of 47 U.S.C. §553 and enhanced damages of up to $50,000.00

       for their willful violation of 47 U.S.C. §553.

       (d) On the third cause of action, statutory penalties in an amount, in the

       discretion of this Court, against Defendants, jointly and severally, of up

       $30,000.00 pursuant to §504(c)(1) and enhanced damages in the amount of

       $150,000.00 pursuant to §504(c)(2) for their willful violation of 17 U.S.C.

       §501(a).

       (e) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to

       47 U. S. C. § 605 (e)(3) (B) (iii); and


                                    -11-
    Case 7:19-cv-00937-NSR Document 1 Filed 01/31/19 Page 12 of 12




             (e) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to

             47 U. S. C. §553 (c)(2)(C).

             (f) Attorney’s fees, interest, costs of suit as to the Defendants pursuant to

             17 U.S.C. §505, together with such other and further relief as this Court

             may deem just and proper.

Dated: January 31, 2019
       Ellenville, New York

                                    Innovative Sports Management, Inc. d/b/a Integrated
                                    Sports Media

                                    By: /s/Julie Cohen Lonstein
                                    JULIE COHEN LONSTEIN, ESQ. (JL8521)
                                    Attorney for Plaintiff
                                    LONSTEIN LAW OFFICE, P.C.
                                    190 South Main Street: P.O. Box 351
                                    Ellenville, NY 12428
                                    Tel: (845) 647-8500
                                    Fax: (845) 647-6277
                                    Email: Legal@signallaw.com
                                    Our File No. ISM18-01NY-07




                                           -12-
